Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 2, 4 – 6, 8, 14, 16 – 17 and 19 (renumbered 1 – 10) allowed.


Examiner’s note
In response to applicant’s amendment to claims 8, 13 and 19, examiner has withdrawn claim objection mentioned in previous office action.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Y. Kim on 07/29/2022.

The following claims have been amended as follows: 

1. (Currently Amended) A method of a terminal for transmitting channel state information for one or more beams, the method comprising:  
receiving channel state information (CSI) reporting configuration information from a base station;
determining whether group-based beam reporting is configured based on the CSI reporting configuration information;  
measuring reference signal received power (RSRP) for one or more channel state information reference signals (CSI-RS) received through one or more CSI-RS resources; and 
transmitting, to the base station, the channel state information including a value in a table configured in advance based on whether the group-based beam reporting is configured and one or more CSI-RS RSRP measurement results obtained by the measurement,
wherein the transmitting of the channel state information to the base station is performed such that when it is determined that the group-based beam reporting is used, the channel state information is transmitted by including a value of 7bits corresponding to a section in which a CSI-RS RSRP measurement result having a largest value of the CSI-RS RSRP measurement results is included, from the table configured in advance in which values in the range of [-140, -44] dBm are broken down and set at 1dB intervals, and including remaining CSI-RS RSRP measurement results except for the CSI-RS RSRP measurement result having the largest value of the CSI-RS RSRP measurement results using a table for indicating a differential CSI-RS RSRP measurement result, and
wherein the CSI reporting configuration information includes a group-based beam reporting parameter indicating whether the group-based beam reporting is used, and
wherein when the group-based beam reporting parameter is set to disablement, the group-based beam reporting parameter further includes a value indicating a number of the measured CSI-RS resources to be included in the channel state information,
wherein the determining for whether the group-based beam reporting is configured is performed such that it is determined that the group-based beam reporting is used, when the group-based beam reporting parameter is set to disablement and the value indicating the number of the measured CSI-RS resources to be included in the channel state information is set as a value exceeding 1.

  3. (cancelled)

4. (Currently Amended) The method according to claim 1, wherein the determining for whether the group-based beam reporting is configured is performed such that it is determined that the group-based beam reporting is used, when the group-based beam reporting parameter is set to enablement

5. (Currently Amended) The method according to claim 1, wherein the determining for whether the group-based beam reporting is configured is performed such that it is determined that the group-based beam reporting is not used, when the group-based beam reporting parameter is set to the disablement and the value indicating the number of the measured CSI-RS resources to be included in channel state information is set as 1. 

14. (Currently Amended) A terminal for transmitting channel state information for one or more beams, the terminal comprising:
a receiver receiving channel state information (CSI) reporting configuration information from a base station;
a controller determining whether group-based beam reporting is configured based on the CSI reporting configuration information, and measuring reference signal received power (RSRP) for one or more channel state information reference signals (CSI-RS) received through one or more CSI-RS resources; and
a transmitter transmitting, to the base station, the channel state information including a value in a table configured in advance based on whether the group-based beam reporting is configured and one or more CSI-RS RSRP measurement results obtained by the measurement,
wherein when it is determined that the group-based beam reporting is used, the transmitter includes, in the channel state information, a value of 7bits corresponding to a section in which a CSI-RS RSRP measurement result having a largest value of the CSI-RS RSRP measurement results is included, from the table configured in advance in which values in the range of [-140, -44] dBm are broken down and set at 1dB intervals, and includes remaining CSI-RS RSRP measurement results except for the CSI-RS RSRP measurement result having the largest value of the CSI-RS RSRP measurement results using a table for indicating a differential CSI-RS RSRP measurement result, and
wherein the CSI reporting configuration information includes a group-based beam reporting parameter indicating whether the group-based beam reporting is used, and
wherein when the group-based beam reporting parameter is set to disablement, the group-based beam reporting parameter further includes a value indicating a number of the measured CSI-RS resources to be included in the channel state information,
wherein the determining for whether the group-based beam reporting is configured is performed such that it is determined that the group-based beam reporting is used, when the group-based beam reporting parameter is set to disablement and the value indicating the number of the measured CSI-RS resources to be included in the channel state information is set as a value exceeding 1. 

15. (cancelled)

16. (Currently Amended) The terminal according to claim 14.
 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 06/07/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1 and 14 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1 and 14 are therefore allowable.
The prior arts of record fail to teach a method and an apparatus for transmitting channel state information for one or more beams, by receiving channel state information (CSI) reporting configuration information from a base station, wherein determining whether group-based beam reporting is configured such that it is determined that the group-based beam reporting is used, when a group-based beam reporting parameter is set to disablement and a value indicating a number of measured channel state information reference signals (CSI-RS) resources to be included in the channel state information is set as a value exceeding 1, as substantially described in the independent claims 1 and 14. The claims further describe that the CSI reporting configuration information includes the group-based beam reporting parameter indicating whether the group-based beam reporting is used, and when the group-based beam reporting parameter is set to disablement, the group-based beam reporting parameter further includes the value indicating the number of the measured CSI-RS resources to be included in the channel state information. The claims also state that reference signal received power (RSRP) is measured for one or more CSI-RS received through one or more CSI-RS resources and the channel state information is transmitted to the base station that includes a value in a table configured in advance based on whether the group-based beam reporting is configured and one or more CSI-RS RSRP measurement results obtained by the measurement. The amended limitation in combination of remaining limitations of the claims are not taught or suggested by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2, 4 – 6, 8 depend on claim 1 and claims 16 – 17, 19 depend on claim 14. Therefore, dependent claims 2, 4 – 6, 8, 16 – 17 and 19 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009. The examiner can normally be reached Monday - Friday 8 am - 5 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROWNAK ISLAM/Primary Examiner, Art Unit 2474